         Case 3:19-cr-00356-MO         Document 8       Filed 08/14/19    Page 1 of 2




                                                                              FILEDi 4AiJ;, 1910:48USDC·ORP




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON.

                                   PORTLAND DIVISION


UNITED STATES OF AMERICA                            3:19-cr-   oo?&t? ;' Mu
               v.                                   INDICTMENT

OSCAR ADRIAN MARQUEZ,                                18 U.S.C. §§ 2262(a)(l) & 2265A

               Defendant.

                              THE GRAND JURY CHARGES:

                                          COUNTl
                          (Interstate Violation of Protection Order)
                                    (18 U.S.C. § 2262(a)(l))

       From an unknown date until on or about July 29, 2019, in the District of Oregon and

elsewhere, defendant OSCAR ADRIAN MARQUEZ, traveled in interstate commerce with the

intent to engage in conduct that would violate the portion of a protection order issued on October

17, 2014, in the Second Judicial District of Bernalillo County, New Mexico, that provided

protection against violence, threats and harassment against Adult Victim 1 ("AVl "), and

prohibited OSCAR ADRIAN MARQUEZ from, among other things: contacting and

communicating with AVl, "repeatedly driving by" AVl 's residence, and being within 100 yards

Indictment                                                                                  Page 1
               Case 3:19-cr-00356-MO       Document 8      Filed 08/14/19      Page 2 of 2




    of A VI 's residence; and OSCAR ADRIAN MARQUEZ did subsequently engage in such

    conduct;

           In violation of Title 18, United States Code, Section 2262(a)(l).

                                   RECIDIVIST ALLEGATIONS

           Before on or about July 29, 2019, defendant OSCAR ADRIAN MARQUEZ incurred at

    least one domestic violence or stalking offense in the State Courts of New Mexico, making him

    eligible for an enhanced term of imprisonment as provided in Title 18, United States Code,

    Section 2265A upon a conviction for Count 1 of this Indictment.


    Dated: August 13, 2019.




    Presented by:

    BILLY J. WILLIAMS
    United States Attorney




~                           FE, JLSB #6243708 °
    Assistant United States Attorney




    Indictment                                                                               Page2
